Citation Nr: 1242452	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996, October 1996 to November 2002, and November 2003 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the Boise, Idaho RO.  

The Veteran and his spouse testified before the undersigned at a Travel Board hearing in August 2009.  A transcript of this hearing is associated with the claims folder.

In May 2010, the Board remanded the claim for further development.  Service connection for PTSD was subsequently granted in a July 2011 rating decision.  However, as will be discussed below, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD remains in appellate status.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss does not meet the criteria for consideration as a disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005, the RO notified the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the notice letter informed the Veteran of information and evidence necessary to substantiate his claim for service connection, and included notice of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot.  Accordingly, the Board finds that VA has fulfilled its duty to notify.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims folder.  All identified and available post-service treatment records have been secured.  Additionally, a review of the record indicates that the AMC has completed the development requested by the Board in its May 2010 remand, as all available VA treatment records dated from November 2008 to the present have been associated with the claims folder, and the Veteran was afforded a VA examination to assess the current severity of his hearing loss in July 2010.  See Stegall v. West, 11 Vet. App. 268 (1998).  Audiological testing conducted at that time, and in August 2005, demonstrates that the Veteran's bilateral hearing loss does not meet VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  There is no indication that the tests were performed incorrectly or that the examinations were in any respect inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that VA's duty to assist has also been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed disability, generally, there must be: (1) medical evidence of the current disorder; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Although the evidence of record establishes that the Veteran had noise exposure during service, the preponderance of the evidence is against a finding of a current diagnosis of bilateral hearing loss for VA purposes.

The Veteran testified during his hearing that he was exposed to small arms fire, improvised explosive device (IED) blasts, and mortar fire while serving in Iraq without hearing protection.  See Board Hearing Transcript at pages 3-4, 11.  A July 1993 reference audiogram confirms that he was routinely exposed to hazardous noise during service.  However, none of the Veteran's in-service audiometric evaluations meet VA's criteria for hearing loss disability.  Crucially, an in-service March 2005 audiological evaluation administered at the time of the Veteran's separation from service revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
20
LEFT
15
10
10
5
20

Nor is there any evidence that bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service, or by May 2006.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.385.  In this regard, the Veteran's hearing was evaluated in August 2005 by QTC Medical Services.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
15
10
10
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear using the Maryland CNC Test.  The examiner commented that the results were consistent and reliable.  The diagnosis was mild high frequency hearing loss in the right ear at 6000 hz (hertz) and 8000 hz, more likely than not due to military experience.  However, as acknowledged by the examiner, although there was a 40 dB (decibel) loss at 6000 hz and 8000 hz, per VA standards such findings did not constitute hearing loss.  Id.

Additionally, there are no other post-service medical records showing findings of hearing loss that meet the provisions of 38 C.F.R. § 3.385.  The Veteran underwent a second VA examination in July 2010, the results of which do not meet the criteria for hearing loss under 38 C.F.R. § 3.385.  In this regard, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
15
LEFT
20
10
20
15
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner opined that as the Veteran had normal hearing thresholds in both ears according to current VA criteria, hearing loss could not be attributable to military noise exposure.  

The Board has considered the Veteran's competent and credible assertions that his hearing has decreased in acuity since his service in Iraq.  The Board acknowledges that the United States Court of Appeals for Veterans Claims and the Federal Circuit have held that in some instances, a lay person is capable of diagnosing a current disability.  See Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  However, VA has specifically set the criteria that must be met for impaired hearing to be considered a disability.  There is no indication in the record that the Veteran, as a lay person, has been trained to diagnosis hearing loss pursuant to 38 C.F.R. § 3.385.  Accordingly, the Board assigns the Veteran's assertions that he has a current hearing loss disability no probative value.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  As a current hearing loss disability has not been shown under the governing regulation, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss; hence, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, as noted in the May 2010 remand, the Veteran initially filed a claim for PTSD that the Board recharacterized more broadly as a claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  A July 2011 rating decision granted service connection for PTSD.  However, the record indicates that the Veteran has also been diagnosed with adjustment disorder with mixed anxiety and depression; depression; and MDD (major depressive disorder), recurrent.  The agency of original jurisdiction (AOJ) has not addressed these remaining psychiatric disorders as they pertain to the claim for an acquired psychiatric disorder other than PTSD, to include consideration of additional pertinent evidence associated with the claims folder prior to the record's re-certification and transfer back to the Board in August 2011.  See 38 C.F.R. § 19.37(a) (2012).  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an acquired psychiatric disorder other than PTSD, including consideration of additional pertinent evidence associated with the claims folder prior to the record's re-certification and transfer back to the Board in August 2011.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


